DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see remarks made in the amendment, filed on 08/17/2021, with respect to the rejection of claims 1, 2, and 4 under 35 U.S.C. § 102(a)(1) as being anticipated by Koeda (JP 2005-335315) have been fully considered and are persuasive.  The rejections of the claims has been withdrawn. 
Allowable Subject Matter
Claims 1-5 are allowed.
The following is an examiner’s statement of reasons for allowance: 
            Claims 1-5 are allowed for the reason that prior art of record do not teach or suggest the limitation recited in the amended claims.  As now amended, claim 1 recites in part "a guide member provided downstream of the first blade in the transport direction and configured to contact the recording paper when cutting the recording paper by the cutter; and wherein at least a part of the first blade is covered by the guide member.". 
            In contrast, Koeda fails to teach or suggest all of the elements of claim 1. The spherical bodies 13 that are downstream of the first blade 12 as corresponding to the claimed members. It is clear from Figures 2 and 3 of Koeda that the spherical bodies 13 do not cover any portion of the alleged first blade within the normal meaning of the term "cover" as now recited in claim 1. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUAN HUU TRAN whose telephone number is (571)272-2261. The examiner can normally be reached T-F, 6:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 703 571 272 7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUAN H TRAN/Primary Examiner, Art Unit 2853